WYNN, Judge.
This is an appeal from an order entered 14 July 2004, extending Juvenile's probation for an additional twelve months. As the twelve month extension is complete and the parties have not submitted anything to this Court to indicate the probation has been further extended, this appeal is dismissed as moot.1 See Young v. Young, __ N.C. __, __ S.E.2d __ (213A05) (4 November 2005) (appeal regarding child visitation rights dismissed as moot).
Dismissed.
Judges McGEE and GEER concur.
Report per Rule 30(e).

We note that had this appeal not been moot, Juvenile would be entitled to a new probation hearing. There was no record or transcript of Juvenile's probation hearing in violation of section 7B-2410 of the North Carolina General Statutes.